                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 Christopher J. Parker,                  )           JUDGMENT IN CASE
                                         )
                Plaintiff,               )            1:16-cv-00023-FDW
                                         )
                   vs.                   )
                                         )
 Hubert Corpening, et al,                )
                                         )
              Defendants.

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s ordered on December 26, 2018 Order.

                                                December 26, 2018
